Exhibit 10.2

EXECUTION VERSION

COMMON STOCK PURCHASE AGREEMENT

THIS COMMON STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of
August 5, 2016, by and among MEl Pharma, Inc., a Delaware corporation (the
“Company”), and Helsinn Investment Fund SA, a limited liability company
organized under the laws of Luxembourg (“Purchaser”).

WHEREAS, the Company desires to issue and sell to Purchaser up to Five Million
Dollars ($5,000,000) worth of shares (the “Shares”) of common stock, par value
$0.00000002 per share, of the Company (the “Common Stock”), which Shares shall
be authorized and issued in accordance with the terms of this Agreement (the
“Common Stock Financing”); and

WHEREAS, subject to the terms and conditions set forth in this Agreement,
Purchaser desires to purchase from the Company the Shares.

NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. PURCHASE AND SALE

1.1 Sale and Issuance of Shares. In consideration of the representations,
warranties and covenants set forth herein, and subject to the terms and
conditions set forth in this Agreement, the Company shall issue and sell to
Purchaser, and Purchaser shall purchase from the Company, the Shares free and
clear of any liens, claims or encumbrances of any nature whatsoever other than
limitations on the ability to freely resell the Shares as a result of the
offering of such Shares hereunder not being registered under applicable
securities laws.

1.2 Closing. The purchase and sale of the Shares shall take place remotely via
the exchange of documents and signatures at 10:00 a.m. on August 16, 2016, or at
such other time as the Company and Purchaser shall mutually agree (which time,
date and place are referred to in this Agreement as the “Closing”). At the
Closing, the Company shall instruct Computershare Trust Company, N.A. (the
“Transfer Agent”) to register the issuance of the Shares (as defined below) via
book entry, against delivery to the Company by Purchaser at the Closing of Five
Million Dollars ($5,000,000) (the “Closing Consideration”), payable in
immediately available funds by wire transfer to an account or accounts
designated by the Company. The “Closing Shares” shall mean that number of shares
of Common Stock equal to Five Million ($5,000,000) divided by the Bloomberg
volume-weighted average price for a share of Common Stock on the NASDAQ Global
Select Market during the ten trading day period beginning four trading days
preceding the date hereof and ending on the fifth trading day hereafter, rounded
to the nearest whole share.

 

2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY

As of the date of the Closing (the “Closing Date”), the Company represents and
warrants to Purchaser that, subject to exceptions and disclosures set forth in
any part or subpart of the Company Disclosure Schedule corresponding to the
particular Section or subsection of this Section 2, or any exceptions or
disclosures set forth in any other part or subpart of the Company Disclosure
Schedule to the extent it is reasonably apparent from the wording or any such
exception or disclosure that such exception or disclosure is applicable to
qualify such representation or warranty, and to the extent specifically
referenced in the applicable representation or warranty, disclosures in the SEC
Filings (as defined below) and the statements contained in this Section 2 are
true, complete and correct (except that those statements which address matters
only as of a particular date are true, correct and complete as of such date).
The Company shall deliver an updated and current Company Disclosure Schedule
prior to the Closing.



--------------------------------------------------------------------------------

2.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and assets and to carry on its business as now conducted and as
it is described in the SEC Filings. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would or would be reasonably expected to have, individually or in the
aggregate, a material adverse effect on (i) the business, properties or
financial condition of the Company, (ii) the Shares or (iii) the enforceability
of this Agreement (a “Material Adverse Effect”); provided that none of the
following shall be taken into account in determining whether there is a Material
Adverse Effect: (a) any change in the market price or trading volume of the
Company’s stock; (b) any event, circumstance, change or effect in the industries
in which the Company or its subsidiaries operates generally or the United States
or European economy generally, financial markets or political conditions
generally; (c) any act of terrorism, military action or war (whether or not
declared), national or international calamity or similar event or any escalation
or worsening thereof; (d) any event, circumstance, change or effect arising from
or relating to any change in legal requirements or generally accepted accounting
principles (“GAAP”) (or interpretations of any legal requirements or GAAP); or
(e) any change or effect attributable to the consummation of the transactions
contemplated hereby, or the public announcement of the execution of, this
Agreement (provided any such public announcement is not in breach of this
Agreement); provided, in each case, that such effects do not, individually or in
the aggregate, have a materially disproportionate adverse impact on the Company,
taken as a whole, relative to any other “person” as such term is defined under
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act (“Person”) in the industries or markets in which the Company operates.

2.2 Certificate of Incorporation and Bylaws. The certificate of incorporation,
bylaws and documents of similar substance (the “Governing Documents”) of the
Company and its subsidiaries that are on file with the United States Securities
and Exchange Commission (the “SEC”) are current, complete and correct copies
thereof as in effect on the date hereof. The Governing Documents of the Company
and its subsidiaries are in full force and effect. The Company and each
subsidiary of the Company are in compliance with the terms of their respective
Governing Documents.

2.3 Capitalization.

(a) The authorized capital stock of the Company consists of 113,100,000 shares
of capital stock, of which 113,000,000 shares are designated as Common Stock and
100,000 shares are designated as preferred stock, $0.01 par value per share
(“Preferred Stock”). As of the close of business on the date that is two Trading
Days prior to the date of this Agreement, (i) 34,155,997 shares of Common Stock
were issued and outstanding, all of which were validly issued and fully paid,
nonassessable and free of preemptive rights; (ii) 5,063,612 shares of Common
Stock were issuable (and such number was reserved for issuance) upon exercise of
options to purchase Common Stock or as restricted stock units payable in Common
Stock (the “Options”) outstanding as of such date; (iii) 3,761,407 shares of
Common Stock were issuable (and such number was reserved for issuance) upon
exercise of warrants to purchase Common Stock (the “Warrants”) outstanding as of
such date; and (iv) no shares of Preferred Stock were issued and outstanding.

(b) As of the close of business on the last Trading Day immediately preceding
the date of this Agreement, except for (i) the Options and (ii) the Warrants,
there were no options, warrants or other rights to acquire capital stock or
other equity interests from the Company, or securities convertible into or
exchangeable for such capital stock or other equity interests. Other than
(A) shares of capital stock reserved for issuance as provided in this
Section 2.3 and (B) options to purchase Common Stock or other equity awards
issued in accordance with the Company’s Amended and Restated 2008 Omnibus Equity
Compensation Plan (the “Awards”), the Company has not issued any shares of its
capital stock or other equity interests, or securities convertible into or
exchangeable for such capital stock or other equity



--------------------------------------------------------------------------------

interests except as set forth in its filings under the Securities Act of 1933,
as amended (“Securities Act”) and the Exchange Act. All outstanding shares of
Common Stock and all shares of Common Stock subject to issuance upon exercise of
the Options, the Awards and the Warrants, upon issuance prior to the Closing on
the terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid, nonassessable and
free of preemptive rights. The Shares to be issued in connection with the
Agreement, when issued as contemplated herein, will be duly authorized, validly
issued, fully paid and nonassessable, will not be in violation of any preemptive
rights and will be free and clear of all liens, charges, restrictions, claims,
rights of first refusal and encumbrances except as set forth in this Agreement
and the Company’s Governing Documents. The issuance and sale of the Shares will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchaser) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities.

2.4 Authorization; Enforceability.

(a) The Company has all requisite corporate power and authority to execute,
deliver and perform, as applicable, this Agreement and to issue and sell the
Shares in accordance with the terms hereof.

(b) All corporate action on the part of the Company and its officers and
directors necessary for (i) the authorization, execution, delivery and
performance of all obligations of the Company under this Agreement, (ii) the
issuance and sale by the Company of the Shares hereunder and (iii) the listing
of the Shares on the NASDAQ Global market, in each case have been taken. This
Agreement constitutes a valid and legally binding obligation of the Company,
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally or by equitable
principles (the “Equitable Exceptions”). No action on the part of the Company’s
stockholders is necessary for the authorization, execution, delivery or
performance of the Company’s obligations hereunder.

2.5 SEC Filings; Financial Statements.

(a) The Company has timely filed with or furnished to the SEC all registration
statements, prospectuses, forms, reports, definitive proxy statements, schedules
and documents required to be filed by it under the Securities Act or the
Exchange Act, as the case may be (collectively, the “SEC Filings”). Each SEC
Filing, as amended or supplemented, if applicable, (i) as of its date, or, if
amended, as of the date of the last such amendment, complied in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case may be, and the rules and regulations of the SEC thereunder,
applicable to such SEC Filing, and (ii) did not, at the time it was filed (or at
the time it became effective in the case of registration statements), or, if
amended, as of the date of the last such amendment, contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements made therein, in the light
of the circumstances under which they were made, not misleading.

(b) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the SEC Filings, as amended, supplemented or
restated, if applicable, was prepared in accordance with GAAP applied (except as
may be indicated in the notes thereto and, in the case of unaudited quarterly
financial statements, as permitted by the Form 10-Q under the Exchange Act) on a
consistent basis throughout the periods indicated (except as may be indicated in
the notes thereto), and each presented fairly, in all material respects, the
consolidated financial position, results of operations and cash flows of the
Company and the consolidated subsidiaries of the Company as of the respective
dates



--------------------------------------------------------------------------------

thereof and for the respective periods indicated therein (subject, in the case
of unaudited quarterly financial statements, to normal year-end adjustments).

(c) The Company and its subsidiaries have implemented and maintain a system of
internal control over financial reporting (as required by Rule 13a-15(a) under
the Exchange Act) that is designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of consolidated financial
statements in accordance with GAAP for external purposes and includes policies
and procedures that (i) pertain to the maintenance of records that in reasonable
detail accurately and fairly reflect the transactions and dispositions of the
assets of the Company, (ii) provide reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain accountability of assets, and that receipts
and expenditures of the Company are being made only in accordance with
authorizations of management and directors of the Company, and (iii) provide
reasonable assurance regarding the prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements, and such system of internal
control over financial reporting is reasonably effective.

(d) The Company has implemented and maintains disclosure controls and procedures
(as defined in Rule 13a-15(d) of the Exchange Act) that are designed to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time frames specified by the SEC’s rules and forms (and such
disclosure controls and procedures are reasonably effective), and has disclosed,
based on its most recent evaluation of its system of internal control over
financial reporting prior to the date of this Agreement, to the Company’s
independent registered accountant and the audit committee of the Board of
Directors (A) any significant deficiencies and material weaknesses to the
Company’s knowledge in the design or operation of its internal control over
financial reporting (as defined in Rule 13a-15(f) of the Exchange Act) and
(B) to the Company’s knowledge any fraud that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting.

2.6 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by the Company does not, and
the performance of this Agreement by the Company will not, (i) conflict with or
violate any provision of the Governing Documents of the Company or its
subsidiaries, (ii) materially conflict with or violate any law applicable to the
Company or by which any property or asset of the Company is bound or affected or
(iii) conflict with, or constitute a default (or an event which, with notice or
lapse of time or both, would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any Material
Contract (as defined below).

(b) The Company is not required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any
federal, national, supranational, state, provincial, municipal, local or other
government, governmental, regulatory or administrative authority, agency or
commission or any court, tribunal, or judicial or arbitral body of competent
jurisdiction (“Governmental Authority”) or other Person in connection with the
execution, delivery and performance by the Company of the issuance of the
Shares, other than (i) (A) filings required by applicable Blue Sky Laws (as
defined below), (B) the filing of a Notice of Sale of Securities on Form D with
the SEC under Regulation D of the Securities Act, (C) the filing of any
requisite notices and/or application(s) to the NASDAQ Global Select Market for
the issuance and sale of the Shares and the listing of the Shares thereon in the
time and manner required thereby, and (D) those that have been made or obtained
prior to the date of this Agreement, or (ii) where failure to obtain such
consents, approvals,



--------------------------------------------------------------------------------

authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

2.7 Employees and Employee Matters. The Company has complied in all material
respects with all federal, state and local laws relating to the hiring of
employees, consultants and advisors and the employment of labor, including
provisions thereof relating to wages, hours, equal opportunity, collective
bargaining and the payment of social security and other taxes. The Company is
not delinquent in material payments to any of its employees for any wages,
salaries, commissions, bonuses or other direct compensation for any services
performed by them to date or amounts required to be reimbursed to such employees
or upon any termination of the employment of any such employees.

2.8 Material Contracts. Except as disclosed in the SEC Filings, neither the
Company nor any of its assets, properties, businesses or operations is a party
to, bound or affected by, or receives benefits under any contract which is a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K of the SEC) (a “Material Contract”). Except as would not, individually or in
the aggregate, be reasonably expected to have a Material Adverse Effect,
(i) each Material Contract is valid and binding on the Company and, to the
Company’s knowledge, each other party thereto, and in full force and effect,
(ii) each Material Contract is enforceable against the Company and, to the
Company’s knowledge, the other parties thereto in accordance with the terms
thereof, except as such enforceability may be limited by the Equitable
Exceptions and (iii) the Company has not received written notice of any
violation or default under (or any condition which with the passage of time or
the giving of notice would cause such a violation of or default under) any
Material Contract.

2.9 Litigation. There is no material action, suit or proceeding pending or, to
the Company’s knowledge, currently threatened against the Company or against any
director, officer or employee of the Company. The Company is not a party to, or
subject to the provisions of, any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality. There is no material action,
suit, proceeding or investigation by the Company currently pending or that the
Company intends to initiate.

2.10 Taxes. Except as would not reasonably be expected to have a Material
Adverse Effect, (i) all federal, state and local tax returns, reports and
declarations of the Company required by law to be filed have been duly filed,
(ii) all taxes and other fees due thereon have been paid and (iii) the Company
has set aside on its books provisions reasonably adequate for the payment of all
material taxes for periods subsequent to the periods to which such returns,
reports or declarations apply. There is no tax lien, whether imposed by any
federal, state, county or local taxing authority, outstanding against the
assets, properties or business of the Company. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

2.11 Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company is in compliance with
the requirements of the NASDAQ Global Select Market for continued listing of the
Common Stock thereon and has not received any notification that the NASDAQ
Global Select Market is contemplating terminating such listing. The Company has
no reason to believe that it will not upon issuance of the Shares continue to be
in compliance with all such listing and maintenance requirements. The issuance
of the Shares hereunder does not contravene the rules of the NASDAQ Global
Select Market.



--------------------------------------------------------------------------------

2.12 Offering Exemption. Based in part on the representations of Purchaser set
forth in Section 3.2 below, the offer, sale and issuance of the Shares in
conformity with the terms of this Agreement are exempt from the registration
requirements of the Securities Act and are exempt from the qualification or
registration requirements of applicable state securities laws (the “Blue Sky
Laws”). Neither the Company nor its affiliates, nor any agent on its or their
behalf, (i) has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D under the Securities Act) in
connection with the Common Stock Financing, (ii) has solicited or will solicit
any offers to sell or has offered to sell or will offer to sell all or any part
of the Shares to any Person or Persons so as to bring the sale of the Shares by
the Company within the registration provisions of the Securities Act or any
state securities laws or (iii) has issued any shares of Common Stock or shares
of any series of Preferred Stock or other securities or instruments convertible
into, exchangeable for or otherwise entitling the holder thereof to acquire
shares of Common Stock which would be integrated with the sale of the Shares to
Purchaser for purposes of the Securities Act or of any applicable shareholder
approval provisions, including, without limitation, under the rules and
regulations of any exchange or automated quotation system on which any of the
securities of the Company are listed or designated, nor will the Company or any
of its subsidiaries or affiliates take any action or steps that would require
registration of any of the Shares under the Securities Act.

2.13 Affiliate Transactions. No employee, officer, director or 10% or greater
shareholder of the Company or member of his or her immediate family (each a
“Covered Person”) is currently indebted to the Company, nor is the Company
indebted (or committed to make loans or extend or guarantee credit) to any
Covered Person. Except as disclosed in the SEC Filings, as of the date hereof,
no Covered Person has any direct or indirect ownership interest in any firm or
corporation with which the Company is affiliated or with which the Company has a
business relationship, or any firm or corporation that competes with the Company
(except for ownership of stock not to exceed 1% of the outstanding capital stock
of any publicly traded company that may compete with the Company).

2.14 Investment Company Act. The Company is not, and is not an Affiliate (as
defined below) of, and after giving effect to the Common Stock Financing, will
not be and will not be an Affiliate of, an “investment company” or an entity
“controlled” by an “investment company,” as such terms are defined in the
Investment Company Act of 1940. For purposes of this Agreement, “Affiliate”
shall mean any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

2.15 Brokers or Finders. The Company has not retained any brokers, consultants
or advisors in connection with this Agreement, and has no agreements to pay any
commission or compensation in the nature of a finder’s or broker’s fee arising
out of this Agreement or the transactions contemplated hereby.

2.16 Compliance with Rule 506. None of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering contemplated hereby, any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale is disqualified from relying on Rule 506 of Regulation D under the
Securities Act (“Rule 506”) for any of the reasons stated in Rule 506(d) in
connection with the issuance and sale of the Shares to Purchaser pursuant to
this Agreement. The Company has exercised reasonable care, including without
limitation, conducting a factual inquiry that is appropriate in light of the
circumstances, into whether any such disqualification under Rule 506(d) exists,
but has assumed the accuracy of the Purchaser’s representations and warranties.



--------------------------------------------------------------------------------

2.17 Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Filings, except as specifically set forth in a subsequent SEC Filing filed at
least three (3) Trading Days prior to the date hereof: (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (a) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (b) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to the holders of its Common Stock or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the SEC any request for confidential treatment of
information. Except for the issuance of the Shares contemplated by this
Agreement, no event, liability, fact, circumstance, occurrence or development
has occurred or exists or is reasonably expected to occur or exist with respect
to the Company or its business, properties, operations, assets or financial
condition, that would be required to be disclosed by the Company under
applicable securities laws if the Company were publicly offering securities
pursuant to an effective registration statement under the Securities Act at the
time this representation is made or deemed made that has not been publicly
disclosed at least one (1) Trading Day prior to the date that this
representation is made.

2.18 Environmental Matters. The Company is in compliance with and has not
received notice of any actual or potential liability under or relating to, or
actual or potential violation of, applicable federal, state and local laws,
rules and regulations relating to the use, treatment, storage and disposal of
hazardous or toxic substances or waste and protection of health and safety or
the environment which are applicable to its business (the “Environmental Laws”).
The Company has not received notice of any actual or potential liability under
or relating to, or actual or potential violation of, any Environmental Laws,
including for the investigation or remediation of any release or threat of
release of hazardous materials, and has no knowledge of any event or condition
that would reasonably be expected to result in any such notice. The Company is
not conducting or paying for, in whole or in part, any investigation,
remediation or other corrective action pursuant to any Environmental Law at any
location, and is not a party to any order, decree or agreement that imposes any
obligation or liability under any Environmental Law. There are no costs or
liabilities associated with Environmental Laws of or relating to the Company,
except for any such matter, as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company is not
aware of any facts or issues regarding its compliance with Environmental Laws,
or liabilities or other obligations under Environmental Laws, that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect, and the Company does not anticipate material capital expenditures
relating to any Environmental Laws.

2.19 Title to Assets. Except as set forth in the SEC Filings, the Company has
good and marketable title in all personal property owned by the Company that is
material to the business of the Company, in each case free and clear of all
liens, except for liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company are
held by it under valid, subsisting and enforceable leases with which the Company
are in compliance.

2.20 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which the Company is engaged, including, but
not limited to, directors and officers insurance. The Company does not have any
reason to believe that it will not be able to renew its existing insurance
coverage as and



--------------------------------------------------------------------------------

when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business without a significant increase in
cost.

2.21 Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company, has:
(i) directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of the Foreign Corrupt Practices Act of 1977, as
amended.

2.22 Accountants. The Company’s independent registered public accounting firm is
BDO USA, LLP. To the knowledge and belief of the Company, such accounting firm:
(i) is a registered public accounting firm as required by the Exchange Act and
(ii) shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2016.

2.23 Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or Person acting on behalf of
the Company, is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department.

2.24 Money Laundering. The operations of the Company are and have been conducted
at all times in compliance with applicable financial record-keeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, applicable money laundering statutes and applicable rules and
regulations thereunder (collectively, the “Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

2.25 Shareholder Rights Plan. In connection with the transaction contemplated by
this Agreement only, the Company and its directors, officers and shareholders,
to the extent applicable, have taken all action necessary so that the Purchaser
is not an “Acquiring Person” under any applicable control share acquisition or
business combination or similar anti-takeover laws. The Company has no poison
pill or other anti-takeover arrangement.

2.26 Acknowledgement. The Company acknowledges and agrees that Purchaser is
acting solely in the capacity of an arm’s length purchaser with respect to this
Agreement and the transactions contemplated hereby. The Company further
acknowledges that Purchaser is not acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by Purchaser or any of
their respective representatives or agents in connection with this Agreement and
the transactions contemplated hereby is merely incidental to Purchaser’s
purchase of the Shares. The Company further represents to Purchaser that the
Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.



--------------------------------------------------------------------------------

3. REPRESENTATIONS AND WARRANTIES OF PURCHASER

As a material inducement to the Company to enter into and perform its
obligations under this Agreement, Purchaser represents and warrants to the
Company as follows:

3.1 Authorization; Enforceability. Purchaser has all requisite power and
authority to execute, deliver and perform this Agreement. All action on the part
of Purchaser and, as applicable, its directors, officers, members, partners and
shareholders, necessary for the authorization, execution, delivery and
performance of all obligations of Purchaser under this Agreement has been taken.
This Agreement constitutes the valid and legally binding obligations of
Purchaser, enforceable in accordance with their terms, except as limited by the
Equitable Exceptions.

3.2 Investor Representations.

(a) The Shares acquired by Purchaser hereunder will be acquired by Purchaser for
its own account for investment purposes and not with a view to distribution in
violation of the Securities Act. Purchaser does not presently have any contract,
undertaking or agreement with any Person to sell, transfer or grant
participation rights to such Person or to any other Person with respect to any
of the Shares acquired by Purchaser hereunder.

(b) Purchaser is an “accredited investor” within the meaning of Rule 501(a)
promulgated under the Securities Act.

(c) Purchaser understands that the Shares are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. Purchaser acknowledges and agrees that the Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available or the Company receives an
opinion of counsel reasonably satisfactory to the Company that such registration
is not required. Purchaser has been advised or is aware of the provisions of
Rule 144 promulgated under the Securities Act as in effect from time to time
(“Rule 144”), which permit limited resale of shares purchased in a private
placement subject to the satisfaction of certain conditions.

(d) Purchaser acknowledges and agrees that it can bear the economic risk of its
investment in the Shares and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares. Purchaser believes that it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares acquired by Purchaser hereunder. Purchaser further
represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Shares.

(e) Purchaser has not agreed to incur, directly or indirectly, any liability for
brokerage or finders’ fees, agents’ commissions or other similar charges in
connection with this Agreement or any of the transactions contemplated hereby.

(f) Purchaser is not relying and has not relied on any representations or
warranties whatsoever regarding the subject matter of this Agreement, express or
implied, except for the representations and warranties in Section 2, including
the Company Disclosure Schedule. Such representations and warranties by the
Company constitute the sole and exclusive representations and warranties of the
Company in connection with the transactions contemplated by this Agreement and



--------------------------------------------------------------------------------

Purchaser understands, acknowledges and agrees that all other representations
and warranties of any kind or nature whether express, implied or statutory are
specifically disclaimed by the Company.

(g) In connection with the due diligence investigation of the Company by
Purchaser and its affiliates, stockholders, directors, officers, employees,
agents, representatives or advisors, Purchaser and its affiliates, stockholders,
directors, officers, employees, agents, representatives and advisors have
received and may continue to receive after the date hereof from the Company and
its affiliates, stockholders, directors, officers, employees, consultants,
agents, representatives and advisors certain estimates, projections, forecasts
and other forward-looking information, as well as certain business plan
information, regarding the Company and its business and operations. Purchaser
hereby acknowledges that there are uncertainties inherent in attempting to make
such estimates, projections, forecasts and other forward-looking statements, as
well as in such business plans, and that Purchaser will have no claim against
the Company, or any of its affiliates, stockholders, directors, officers,
employees, consultants, agents, representatives or advisors, or any other Person
with respect thereto unless any such information is expressly addressed or
included in a representation or warranty contained in this Agreement.
Accordingly, Purchaser hereby acknowledges and agrees that neither the Company
nor any of its respective affiliates, stockholders, directors, officers,
employees, consultants, agents, representatives or advisors, nor any other
Person, has made or is making any express or implied representation or warranty
with respect to such estimates, projections, forecasts, forward-looking
statements or business plans unless any such information is expressly addressed
or included in a representation or warranty contained in this Agreement.

3.3 Compliance with Laws. Neither Purchaser nor, to Purchaser’s knowledge, any
director, officer, agent, employee or Person acting on behalf of Purchaser, is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department. Purchaser represents and
warrants to the Company as of each Closing as follows: if Purchaser is not a
United States person (as defined by Section 7701(a)(30) of the Code), Purchaser
has satisfied itself as to the full observance of the laws of its jurisdiction
in connection with any invitation to subscribe for the Shares or any use of this
Agreement, including (i) the legal requirements within its jurisdiction for the
purchase of the Shares, (ii) any foreign exchange restrictions applicable to
such purchase, (iii) any governmental or other consents that may need to be
obtained and (iv) the income tax and other tax consequences, if any, that may be
relevant to the purchase, holding, redemption, sale or transfer of the Shares.
Purchaser’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of
Purchaser’s jurisdiction.

 

4. CONDITIONS TO PURCHASER’S OBLIGATIONS AT CLOSING

The obligations of Purchaser under this Agreement to purchase and pay for the
Shares being purchased by Purchaser at the Closing are subject to the
satisfaction or waiver, at or prior to the Closing, of the following conditions:

4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2 of this Agreement shall be true, correct and
complete in all material respects (except for any such representation and
warranty that is qualified as to materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the Closing with the
same force and effect as if they had been made at that time (except that those
representations and warranties which address matters only as of a particular
date need only be measured as of the specific date).

4.2 Performance. The Company shall have performed and complied in all material
respects with all other conditions, covenants and agreements contained in this
Agreement required to be performed or complied with by it on or before the
Closing.



--------------------------------------------------------------------------------

4.3 Legal Investment. On the Closing Date, the sale and issuance of the Shares
shall be legally permitted by all laws and regulations to which Purchaser and
the Company are subject.

4.4 No Suspension. Trading in the Common Stock shall not have been suspended by
the SEC or the NASDAQ Global Select Market.

4.5 Consents and Approvals. Any consent required for the consummation of the
transactions contemplated by this Agreement, including without limitation, the
issuance of the Shares, shall have been obtained (collectively, “Consents”).

4.6 Qualifications. All authorizations, approvals or permits, if any, of any
Governmental Authority that are required in connection with the lawful issuance
and sale of the Shares pursuant to this Agreement shall have been duly obtained
and shall be effective on and as of the Closing.

4.7 No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

4.8 Compliance Certificate. Purchaser shall have received a compliance
certificate, executed by the Chief Executive Officer or Chief Financial Officer
of the Company, dated as of the date of the Closing, to the effect that the
conditions specified in Sections 4.1 and 4.2 have been satisfied.

 

5. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING

The obligations of the Company under this Agreement to sell and issue to
Purchaser the Shares to be purchased by Purchaser at the Closing are subject to
the satisfaction or waiver, at or prior to the Closing, of the following
conditions:

5.1 Representations and Warranties. The representations and warranties of
Purchaser contained in Section 3 shall be true, correct and complete in all
material respects (except for any such representation and warranty that is
qualified as to materiality or Material Adverse Effect, which shall be true and
correct in all respects) on and as of the applicable Closing with the same force
and effect as if they had been made at such time (except that those
representations and warranties which address matters only as of a particular
date need only be true, correct and complete in all material respects as of such
date).

5.2 Performance. Purchaser shall have performed and complied with all other
conditions, covenants and agreements contained in this Agreement required to be
performed or complied with by Purchaser on or before the Closing.

5.3 Qualifications. All authorizations, approvals or permits, if any, of any
Governmental Authority that are required in connection with the lawful issuance
and sale of the Shares pursuant to this Agreement shall have been duly obtained
and shall be effective on and as of the Closing.

5.4 No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
Governmental Authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.



--------------------------------------------------------------------------------

5.5 Consents and Approvals. Any Consent required for the consummation of the
transactions contemplated by this Agreement, including without limitation, the
issuance of the Shares, shall have been obtained. If applicable, the waiting
period (or any extension thereof) under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended, required in order for the Partnership
Agreement to become effective shall have expired or been terminated.

5.6 Partnering Agreement. The License, Development and Commercialization
Agreement of even date herewith (the “Partnering Agreement”) shall not have been
terminated.

 

6. COVENANTS

6.1 Purchaser Lock-Up. Purchaser covenants and agrees as follows:

(a) Purchaser will not, without the prior written consent of the Company, during
the period commencing on the Closing Date and, subject to the terms set forth
herein, ending 180 days after the Closing Date (the “Lock-Up Period”),
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of, directly or
indirectly, any Shares purchased in the Closing or (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of the Shares, whether any such transaction
described in clause (i) or (ii) above is to be settled by delivery of the Shares
purchased in the Closing, in cash or otherwise. Notwithstanding the foregoing,
Purchaser may transfer the Shares to any of its shareholders or Affiliates;
provided that in the case of any transfer or distribution pursuant to this
subparagraph during the Lock-Up Period, each donee or transferee shall sign and
deliver a lock-up letter with terms substantially similar to the terms of this
Section 6.1.

(b) Notwithstanding anything to the contrary contained herein, Purchaser agrees
that Purchaser shall not effect any sale, transfer or other disposition of any
Shares unless: (a) such sale, transfer or other disposition is effected pursuant
to an effective registration statement under the Securities Act; (b) such sale,
transfer or other disposition is made in conformity with the requirements of
Rule 144, as evidenced by a broker’s letter and a representation letter executed
by Purchaser (reasonably satisfactory in form and content to the Company)
stating that such requirements have been met; or (c) counsel reasonably
satisfactory to the Company (which may be counsel to the Company) shall have
advised the Company in a written opinion letter (reasonably satisfactory in form
and content to the Company), upon which the Company may rely, that such sale,
transfer or other disposition will be exempt from the registration requirements
of the Securities Act.

(c) Notwithstanding any other provision of this Section 6.1, this Section 6.1
shall not prohibit or restrict any disposition of Common Stock by Purchaser in
connection with (i) a bona fide tender offer by a Person other than Purchaser or
the Company that is not opposed by the Board of Directors and involving a Change
of Control of the Company (as defined below); or (ii) an issuer tender offer by
the Company; provided, that in the event that the tender offer is not completed,
the Shares shall remain subject to the restrictions contained in this Section
6.1. For the purposes of this Agreement, a “Change of Control” means the
transfer, in one transaction or a series of related transactions, to a person or
group of affiliated persons, of shares of capital stock of the Company if, after
such transfer, the stockholders of the Company immediately prior to such
transfer do not own at least fifty percent (50%) of the outstanding voting
securities of the Company (or the surviving entity).

(d) Purchaser acknowledges and agrees that stop transfer instructions will be
given to the Company’s transfer agent with respect to the Shares until the
expiration of the Lock-Up Period.



--------------------------------------------------------------------------------

6.2 Notifications.

(a) Prior to the Closing, the Company will promptly advise Purchaser in writing
of any notice or other communication from any third Person alleging that the
consent of a third Person is required in connection with the transactions
contemplated by this Agreement.

(b) Prior to the Closing, each party shall promptly notify the other of any
action, suit or proceeding that is instituted or specifically threatened in
writing against such party to restrain, prohibit or otherwise challenge the
legality of any transaction contemplated by this Agreement.

6.3 Standstill. During the period commencing on the Closing Date and ending on
the earliest of (i) three (3) years following the Closing Date, (ii) the date on
which any third party unaffiliated with Purchaser commences a tender offer or
exchange offer for more than fifty percent (50%) of the Company’s outstanding
Common Stock, and (iii) the date the Company publicly announces its intent to
consummate a Change of Control (the “Standstill Period”), neither the Purchaser
nor any of Purchaser’s representatives or affiliates will, in any manner,
directly or indirectly:

(a) make, effect, initiate or cause (i) any acquisition of beneficial ownership
of any securities of the Company or any securities of any subsidiary or other
affiliate of the Company to the extent that such acquisition would result in
Purchaser’s beneficial ownership of the Company exceeding 15%, (ii) any
acquisition of any assets of the Company or any assets of any subsidiary or
other affiliate of the Company, (iii) any tender offer, exchange offer, merger,
business combination, recapitalization, restructuring, liquidation, dissolution
or extraordinary transaction involving the Company or any subsidiary or other
affiliate of the Company, or involving any securities or assets of the Company
or any securities or assets of any subsidiary or other affiliate of the Company
or (iv) any “solicitation” of “proxies” (as those terms are used in the proxy
rules of the Securities and Exchange Commission) or consents with respect to any
securities of the Company; provided, however, that notwithstanding the
provisions of this Section 6.3(a)(i), if the number of shares of then
outstanding Common Stock of the Company is reduced or if the ownership
percentage of Purchaser is increased as a result of a repurchase by the Company
of shares of Common Stock, or a stock split, stock dividend or a
recapitalization of the Company, Purchaser shall not be required to dispose of
its holdings of shares of the Common Stock even though such action resulted in
Purchaser’s beneficial ownership increasing;

(b) form, join or participate in a “group” (as defined in the Exchange Act and
the rules promulgated thereunder) with respect to the beneficial ownership of
any securities of the Company;

(c) act, alone or in concert with others, to seek to control or influence the
management, Board of Directors or policies of the Company;

(d) take any action that might require the Company to make a public announcement
regarding any of the types of matters set forth in clause “(a)” of this Section
6.3;

(e) agree or offer to take, or encourage or propose (publicly or otherwise) the
taking of, any action referred to in clause “(a)”, “(b)”, “(c)” or “(d)” of this
sentence;

(f) assist, induce or encourage any other Person to take any action of the type
referred to in clause “(a)”, “(b)”, “(c)”, “(d)” or “(e)” of this sentence;

(g) enter into any discussions, negotiations, arrangement or agreement with any
other Person relating to any of the foregoing; or



--------------------------------------------------------------------------------

(h) request or propose that the Company amend, waive or consider the amendment
or waiver of any provision set forth in this Section 6.3.

Notwithstanding the foregoing, it is understood and agreed that Purchaser shall
not be prohibited from entering into an agreement and having discussions with
legal, accounting or financial advisors for the limited purposes of evaluating
any of the transactions contemplated by this Section 6.3, and Purchaser may
initiate private discussions with, and submit proposals confidentially to, the
Chief Executive Officer of the Company regarding a transaction otherwise
prohibited by this Section 6.3; provided, however, that any such proposal shall
be expressly conditioned on approval of the Board of Directors and will not
require public disclosure.

6.4 Commercial Reasonable Efforts. Each Party will use its commercially
reasonable efforts to satisfy in a timely fashion each of the conditions to be
satisfied by it under Section 4 and Section 5 of this Agreement. Without
limiting the foregoing, the Company shall take all action necessary to (i) cause
the lawful issuance of the Shares in accordance with this Agreement at Closing
and (ii) make all filings with the Securities and Exchange Commission necessary
to permit Purchaser to sell Shares in accordance with Rule 144.

6.5 Notice of Issuances. In the event the Company intends to issues shares of
capital stock (other than in connection with the issuance of shares of capital
stock upon the exercise of employee options), the Company shall notify Purchaser
to the extent legally permitted to do so.

6.6 Securities Laws Disclosure; Publicity. The Company shall, by 9:00 a.m. (New
York City time) on the Trading Day immediately following the date hereof, issue
a press release disclosing the material terms of the transactions contemplated
hereby, and shall, within four (4) Trading Days following the date hereof, file
a Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby and including this Agreement as an exhibit thereto. The
Company and Purchaser shall consult with each other regarding the substance of
any public disclosure by either party regarding this Agreement (including the
filing of the Agreement as an exhibit to a periodic filing with the SEC) and
regarding the issuance of any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor Purchaser shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
Purchaser, or without the prior consent of Purchaser, with respect to any press
release of the Company, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.

6.7 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under this Agreement or under any
other agreement among the Company and Purchaser.

6.8 Indemnification of Purchaser. Subject to the provisions of this Section 6.7,
the Company will indemnify and hold Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims,



--------------------------------------------------------------------------------

contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
the Company’s breach of its representations, warranties or covenants under this
Agreement (unless such action is based upon a breach of Purchaser’s
representation set forth in Section 3.2). If any action shall be brought against
any Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, such Purchaser Party shall promptly notify the Company in writing,
provided that the failure to so notify the Company shall not prejudice the
Purchaser Party’s right to indemnification except to the extent the Company is
materially prejudiced thereby), and the Company shall have the right to assume
the defense thereof with counsel of its own choosing reasonably acceptable to
the Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or
(iii) in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel
for all Purchaser Parties entitled to indemnification hereunder. The Company
will not be liable to any Purchaser Party under this Agreement (y) for any
settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement. The indemnity agreements contained herein shall be in addition to any
cause of action or similar right of any Purchaser Party against the Company and
any liabilities that the Company may be subject to pursuant to law. The Company
will have the exclusive right to settle any claim or proceeding, provided that
the Company will not settle any such claim, action or proceeding without the
prior written consent of the Purchaser Party, which will not be unreasonably
withheld or delayed; provided, however, that such consent shall not be required
if the settlement includes a full and unconditional release satisfactory to the
Purchaser Party from all liability arising or that may arise out of such claim
or proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Purchaser Party.
Notwithstanding the foregoing, in no event will the Company’s liability under
this Section 6.7 exceed (i) an aggregate of $5,000,000 in connection with any
claim based on a breach of the representations, warranties or covenants
contained in Sections 1.1, 2.1, 2.2, 2.3, 2.4, 2.6, 2.11, 2.12, 2.16 or ARTICLE
6 or (ii) an aggregate of $2,000,000 in connection with any claim based on the
breach of any other provision of this Agreement.

6.9 Listing of Common Stock. The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Stock on
the NASDAQ Global Select Market.

6.10 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Shares as required under Regulation D and to provide a copy
thereof, promptly upon request of Purchaser. The Company shall take such action
as the Company shall reasonably determine is necessary in order to obtain an
exemption for, or to qualify the Shares for, sale to Purchaser at each Closing
under applicable Blue Sky Laws and shall provide evidence of such actions
promptly upon request of Purchaser.

6.11 Book Entry Statement. The Company hereby agrees to deliver to Purchaser a
book entry statement from the Transfer Agent showing the Shares registered in
the name of Purchaser within three (3) business days of the Closing.

 

7. SURVIVAL OF REPRESENTATIONS

All representations, warranties, covenants and other agreements of the Company
hereunder shall be deemed made on and as of the Closing as though such
representations, warranties, covenants and other



--------------------------------------------------------------------------------

agreements were made on and as of such date. All representations and warranties
made by a party to this Agreement herein or pursuant hereto shall survive each
Closing and the delivery of the Shares for a period of 15 months thereafter. All
covenants and other agreements made by a party to this Agreement herein or
pursuant hereto shall survive until all obligations set forth therein shall have
been performed or satisfied or they shall have terminated in accordance with
their terms.

 

8. TERMINATION

8.1 Termination. This Agreement may be terminated at any time until the Closing:

(a) by the mutual written consent of Purchaser and the Company;

(b) by the Company or the Purchaser upon termination of the Partnering Agreement
in accordance with its terms;

(c) by the Company if (i) any of the representations and warranties of Purchaser
contained in Section 3 of this Agreement shall fail to be true and correct or
(ii) there shall be a breach by Purchaser of any covenant of Purchaser in this
Agreement that, in either case, (A) would result in the failure of a condition
set forth in Section 5, and (B) which is not curable or, if curable, is not
cured upon the occurrence of the twentieth (20th) day after written notice
thereof is given the Company to Purchaser;

(d) by Purchaser if (i) any of the representations and warranties of the Company
contained in Section 2 of this Agreement shall fail to be true and correct or
(ii) there shall be a breach by the Company of any covenant of the Company in
this Agreement that, in either case, (A) would result in the failure of a
condition set forth in Section 4, and (B) which is not curable or, if curable,
is not cured upon the occurrence of the twentieth (20th) day after written
notice thereof is given by Purchaser to the Company; or

(e) by either Purchaser or the Company in the event that any court of competent
jurisdiction or Governmental Authority shall have issued an order, decree or
ruling or taken any other action restraining, enjoining or otherwise prohibiting
the actions contemplated hereby and such order, decree, ruling or other action
shall have become final and nonappealable.

8.2 Effect of Termination. In the event of any termination of this Agreement as
provided in Section 8.1, this Agreement (other than Section 9, which shall
remain in full force and effect) shall forthwith become wholly void and of no
further force and effect; provided that nothing herein shall relieve any party
from liability for willful breach of this Agreement.

 

9. GENERAL

9.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and permitted assigns of the parties (including any
permitted transferees of any Shares). Purchaser and the Company may not assign
their respective rights or obligations under this Agreement, in whole or in
part, except with the consent of the other party; provided, however, the rights
and obligations of Purchaser may be assigned, without the prior written consent
of the Company, to one or more of Purchaser’s affiliates. Any attempted
assignment made in contravention of this Agreement shall be null and void and of
no force or effect.

9.2 Entire Agreement. This Agreement and the documents, schedules and exhibits
referred to herein or therein constitute the entire agreement between the
parties and supersede all prior



--------------------------------------------------------------------------------

communications, representations, understandings and agreements of the parties
with respect to the subject matter hereof and thereof. No party shall be liable
or bound to any other party in any manner by any warranties, representations or
covenants except as specifically set forth herein or therein. All schedules and
exhibits hereto are hereby incorporated herein by reference. Nothing in this
Agreement, express or implied, is intended to confer upon any third party any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

9.3 General Interpretation. The terms of this Agreement have been negotiated by
the parties hereto and the language used in this Agreement shall be deemed to be
the language chosen by the parties hereto to express their mutual intent. This
Agreement shall be construed without regard to any presumption or rule requiring
construction against the party causing such instrument or any portion thereof to
be drafted, or in favor of the party receiving a particular benefit under this
Agreement. No rule of strict construction will be applied against any Person.

9.4 Injunctive Relief. Purchaser and the Company acknowledge and agree that, in
view of the uniqueness of the Shares, damages at law would be insufficient for
any breach by Purchaser or the Company of any of their respective covenants in
this Agreement. Accordingly, each party agrees that in the event of any breach
or threatened breach by the other party of any provisions of this Agreement, the
non-breaching party be entitled to seek equitable relief in the form of an order
to specifically perform or an injunction to prevent irreparable injury.

9.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
principles of conflicts of law thereof.

9.6 Jurisdiction. The parties hereby irrevocably and unconditionally submit to
the jurisdiction of the United States District Court for the Southern District
of New York for the purpose of any suit, action or other proceeding arising out
of or based upon this Agreement.

9.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement, and may be delivered to the other parties
hereto by facsimile.

9.8 Section Headings and References. The section headings contained herein are
for the convenience of the parties and in no way alter, modify, amend, limit or
restrict the contractual obligations of the parties. When a reference is made in
this Agreement to a Section or Exhibit, such reference is to a Section or
Exhibit of or to this Agreement unless otherwise indicated. The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. The terms defined in the singular has a
comparable meaning when used in the plural, and vice versa. References to a
Person are also to its successors and permitted assigns. References to an
agreement are to such agreement as amended, restated, modified or otherwise
supplemented, from time to time. The term “dollars” and “$” means United States
dollars. The word “including” means “including without limitation” and the words
“include” and “includes” have corresponding meanings.

9.9 Severability. If any term of provision of this Agreement is determined to be
illegal, unenforceable or invalid in whole or in part for any reason, such
illegal, unenforceable or invalid provisions or party thereof shall be stricken
from this Agreement, and such provision shall not affect the legality,
enforceability or validity of the remainder of this Agreement. If any provision
or part thereof of this Agreement is stricken in accordance with the provisions
of this Section 9.9, then such stricken



--------------------------------------------------------------------------------

provision shall be replaced, to extent possible, with a legal, enforceable and
valid provision that is as similar in tenor to the stricken provision as is
legally possible.

9.10 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified, (b) when received by facsimile or email (provided that the party
providing such notice promptly confirms receipt of such transmission with the
other party), (c) when received after having been sent by registered or
certified mail, return receipt requested and postage prepaid or (d) when
received after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company and to Purchaser at the address as
set forth below or at such other address as Purchaser or the Company may
designate by 10 days advance written notice to the Company (in the case of
Purchaser) or Purchaser (in the case of the Company).

if to the Company:

MEl Pharma, Inc.

11975 El Camino Real, Suite 101

San Diego, CA 90130

Attn: Chief Executive Officer

Facsimile: +1 858-792-5406

Email: dgold@meipharma.com

with copies (which shall not constitute notice) to:

MEl Pharma, Inc.

11975 El Camino Real, Suite 101

San Diego, CA 92130

Attn: General Counsel

Facsimile: +1 858-792-5406

Email: urso@meipharma.com

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Facsimile: (212) 309-6001

Email: steven.navarro@morganlewis.com

if to Purchaser:

Helsinn Investment Fund SA

412F, Route d’Esch

L - 2086 Luxembourg

Attn: Mr Jean-Robert Bartolini

Facsimile: ++352 47 1101

Email: JeanRobert.Bartolini@sgggroup.com



--------------------------------------------------------------------------------

with copies (which shall not constitute notice) to:

Helsinn Healthcare SA

Via Pian Scairolo 9, CH-6912

Lugano, Switzerland

Attn: General Counsel

Facsimile: +41 (0)91 985 2121

Email: matteo.missaglia@helsinn.com

and:

Hogan Lovells US, LLP

100 International Drive

Suite 2000

Baltimore, MD 21202

Facsimile: 401-659-2701

Email: david.gibbons@hoganlovells.com

9.11 Amendments and Waivers. Except as otherwise expressly set forth in this
Agreement, any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of each party hereto (with respect to an amendment) and the written
consent of each party from whom a waiver is sought (with respect to a waiver).
No waiver of any provision or consent to any action shall constitute a waiver of
any other provision or consent to any other action, whether or not similar. No
waiver or consent shall constitute a continuing waiver or consent or commit a
party to provide a waiver in the future except to the extent specifically set
forth in writing.

9.12 Expenses. Each party hereto will pay its own expenses in connection with
the transactions contemplated hereby.

9.13 Persons Entitled to Benefits of Agreement. This Agreement is intended for
the benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

9.14 Further Assurances. The Company and Purchaser shall use their commercially
reasonable efforts, in the most expeditious manner practicable, to satisfy or
cause to be satisfied the intent and purposes of this Agreement by executing and
delivering such instruments, documents and other writings as may be reasonably
necessary or desirable.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Common Stock
Purchase Agreement effective as of the date first above written.

 

COMPANY: MEI PHARMA, INC. By:  

/s/ Daniel P. Gold

  Daniel P. Gold, Chief Executive Officer PURCHASER: HELSINN INVESTMENT FUND SA
By:  

/s/ Riccardo Braglia

  Riccardo Braglia, Group Vice Chairman and CEO

{Signature Page to Common Stock Purchase Agreement}